t c memo united_states tax_court seyed-jalil ghadiri-asli and mojdeh najle-rahim petitioners v commissioner of internal revenue respondent docket no filed date seyed-jalil ghadiri-asli and mojdeh najle-rahim pro sese sebastian voth and kevin r oveisi for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies and fraud penalties under sec_6663 with respect to petitioners’ federal_income_tax for 1steven r mather represented petitioners at the trial of this case mr mather withdrew as petitioners’ counsel on date thereafter petitioners acted pro sese taxable years and years at issue as follows year deficiency dollar_figure big_number big_number penalty sec dollar_figure big_number big_number 1respondent determined as an alternative to the fraud penalties that petitioners are liable for sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for taxable years and respectively 2all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated monetary amounts are rounded to the nearest dollar after concessions the issues for decision are whether petitioners husband and wife failed to report income received by petitioner mojdeh najle-rahim’s dr najle-rahim medical practice overstated dr najle-rahim’s medical practice’s deductions and failed to report petitioner seyed-jalil ghadiri-asli’ sec_2010 lawsuit settlement proceeds as income also at issue is whether petitioners are liable for the sec_6663 civil_fraud penalty or alternatively the sec_6662 accuracy-related_penalty 3with respect to taxable_year petitioners concede in full respondent’s disallowance of losses from form_4797 sales of business property of dollar_figure medical dental and insurance premium itemized_deductions of dollar_figure and exemptions of dollar_figure respondent concedes a self-employed health insurance deduction of dollar_figure with respect to respondent’s adjustment of dollar_figure regarding a charitable_contribution_deduction each party concedes dollar_figure with respect to taxable_year petitioners concede in full respondent’s disallowance of medical dental and insurance premium itemized_deductions of dollar_figure exemptions of dollar_figure and a real_estate loss after passive limitation of dollar_figure respondent concedes a self-employed health insurance deduction of dollar_figure with respect to respondent’s adjustment of dollar_figure regarding a charitable_contribution_deduction each party concedes dollar_figure with respect to taxable_year petitioners concede in full respondent’s disallowance of medical dental and insurance premium itemized_deductions of dollar_figure exemptions of dollar_figure and a real_estate loss after passive limitation of dollar_figure respondent concedes a self-employed health insurance deduction of dollar_figure with respect to respondent’s adjustments of dollar_figure regarding a charitable_contribution_deduction each party concedes dollar_figure findings of fact4 some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when they petitioned this court petitioners resided in california i mr ghadiri-asli’s background and lawsuit settlement mr ghadiri-asli holds a bachelor of science degree in industrial and manufacturing engineering after college he worked for several different firms in the aerospace industry before taking a position with deutsch engineered connecting devices deutsch where he worked as an industrial engineer from to in this capacity he had significant management responsibilities and was also responsible for finding manufacturing materials reducing costs creating systems modifying existing designs and fixing manufacturing errors mr ghadiri-asli left his position with deutsch under circumstances he stated that he was not permitted to discuss in any event the circumstances of his leaving caused him significant physical and mental health problems in mr 4petitioners’ seriatim answering brief failed to set forth objections to respondent’s proposed findings_of_fact as directed by rule e accordingly we deem petitioners to have conceded respondent’s proposed findings_of_fact as correct except to the extent that petitioners’ proposed findings_of_fact are clearly inconsistent therewith see 118_tc_106 n aff’d 353_f3d_1181 10th cir ghadiri-asli filed a lawsuit against deutsch and an individual named paul titcombe alleging among other things employment discrimination and wrongful termination the lawsuit settled in for dollar_figure the settlement agreement signed date states the parties agree that the settlement amount is to compensate ghadiri mr ghadiri-asli for alleged emotional distress ghadiri mr ghadiri-asli alleges that there were physical manifestations thereof the dollar_figure settlement amount was paid_by check made payable to mr ghadiri-asli’s attorney’s client trust fund account sometime later in mr ghadiri-asli received a check from his attorney’s law firm for dollar_figure representing the dollar_figure settlement amount less attorney’s fees of dollar_figure petitioners reported no part of the settlement proceeds and claimed no deduction for attorney’s fees on their federal_income_tax return during the years at issue mr ghadiri-asli was unemployed he assisted in maintaining the marital home and caring for his and dr najle-rahim’s children in addition as discussed in more detail below he assisted dr najle-rahim in administrative aspects of her medical practice including handling certain tax documents and depositing checks ii dr najle-rahim’s background dr najle-rahim earned her medical degree in in she was certified as a specialist in infectious disease by the american board_of internal medicine and in she started her own medical practice focusing on infectious disease during the years at issue she operated the practice as a sole_proprietorship as an infectious disease specialist dr najle-rahim diagnosed and treated communicable diseases such as pneumonia endocarditis meningitis and sepsis to begin diagnosis and treatment of a patient dr najle-rahim would speak with the patient and review all of his or her records including lab and radiology reports depending on the circumstances she would order additional tests such as blood or urine tests or prescribe medication she would follow up by checking the results of any tests ordered reviewing the progress of the patient and adjusting the treatment as necessary dr najle-rahim recorded all of the services she provided to her patients on face sheets that were included in the patients’ charts dr najle-rahim was compensated for her services mainly by payments from medicare medi-cal and insurance_companies third-party payors as well as copayments made by patients dr najle-rahim’s rent for her medical practice was no more than dollar_figure per month until date when it increased to dollar_figure per month iii medical practice administration a billing dr najle-rahim did not maintain books_and_records for her medical practice or employ a bookkeeper to administer billing and collect fees from third-party payors for the services she provided dr najle-rahim hired an outside company c l professional billing services c l c l was established in by candace macsween a registered nurse and lois kahoilua an experienced business administrator in the health industry c l employed individuals and provided billing services for to doctors each year in a wide variety of practices including general practitioners cardiologists endocrinologists and general surgeons for its services c l charged a fee or commission of of the payments the client-doctor received from payors dr najle-rahim would generally begin the billing process by mailing copies of her patients’ face sheets to c l which would then scan them and enter the information into its computer system c l would establish a record for each patient and identify the medical procedures performed with a current procedural terminology code a claim would then be generated either on paper or electronically and sent to the payor to respond hopefully with a payment as ms macsween stated any payment would be sent directly to dr najle-rahim not to c l along with an explanation of benefits indicating the date and level of service the payment method and amount and whether any residual amount was billable to another party other correspondence regarding billing issues would also be sent directly to dr najle-rahim if the correspondence related to a billing issue eg a request for additional information dr najle-rahim would send a copy of the correspondence to c l for followup about once a week dr najle-rahim would mail to c l a packet containing copies of the explanation of benefits forms and other correspondence upon receiving the packet c l would analyze the explanation of benefit forms to determine whether the third-party payor had properly paid the claim and whether any additional billing should be made either to the patient or to a secondary insurance_company if dr najle-rahim had other correspondence regarding billing issues c l would contact the payor to follow up in addition to providing billing services c l offered collection assistance to its clients including dr najle-rahim such collection assistance generally involved recovering patient copays c l would bill the patient for copays if the doctor had not collected them at the time of service if the patient failed to respond to three bills c l would consult with the client before taking any additional steps upon the client’s express request c l would contact a collection agency during the years at issue c l engaged financial debt recovery to collect any unpaid balances on the client’s behalf once a bill was sent to a collection agency c l would show it as a writeoff in the monthly client summary should the collection agency eventually collect the money it would keep a percentage and send a check to dr najle-rahim for the balance at the end of each month ms macsween and ms kahoilua would review all of c l’s clients’ documentation including dr najle-rahim’s to ensure that all amounts were properly billed ms macsween would then prepare and send a monthly summary to each client including dr najle-rahim the data reported on dr najle-rahim’s monthly summary was taken directly from the explanations of benefits c l received from her each monthly summary consisted of a general ledger report that ran from the first through the last day of the month the summaries for dr najle-rahim’s medical practice reported the dates dr najle- rahim performed medical services total charges ie the gross charges generated by the services provided corrected charges reflecting errors that were subtracted from claims writeoffs representing amounts that the billed payors had failed to pay but that might still be collected through a collection agency total payments representing actual payments made during the month as stated on each explanation of benefits net charges representing the difference between total payments and any corrections net payments representing payments less refunds paid and payment refunds representing payors’ overpayment claims against dr najle-rahim attached to each monthly summary was an invoice showing the total monthly payments received by dr najle-rahim a calculation of the fee owed to c l and an amount due for reimbursement of c l’s postage expenses the fee was based on the payments received by dr najle-rahim as reported to c l on the explanation of benefits forms c l also provided its clients including dr najle-rahim with annual reports summarizing the monthly reports after reviewing the c l monthly reports dr najle-rahim would sometimes contact ms kahoilua about seeming discrepancies between amounts that c l reported as payments to her and the amounts deposited into petitioners’ bank accounts on one occasion both petitioners met with ms macsween and ms kahoilua to discuss these seeming discrepancies which c l attributed to timing differences between c l’s monthly summaries and petitioners’ bank statements despite these disputes dr najle-rahim always timely paid the full amount of c l’s fees as shown on each invoice b payments as noted above third-party payors billed by c l mailed payments directly to dr najle-rahim mr ghadiri-asli assisted dr najle-rahim in opening the mail and depositing the checks into petitioners’ bank accounts during the years at issue petitioners regularly deposited checks into their banking accounts but failed to maintain any records as to their income medi-cal medi-cal the state of california’s medicaid program serves low-income individuals during the years at issue medi-cal used a contractor conduent to administer payments to physicians who provided services to medi-cal patients dr najle-rahim received from medi-cal through conduent payments of dollar_figure in dollar_figure in and dollar_figure in 5on their tax returns petitioners deducted commissions paid to c l of dollar_figure for dollar_figure for and dollar_figure for san bernardino medical group san bernardino medical group is a medical group that contracts with physicians to provide services for patients it acts as a go-between for doctors and private insurance providers paying the doctors for the services they provide san bernardino medical group paid dr najle-rahim dollar_figure in dollar_figure in and dollar_figure in medicare during the years at issue medicare engaged palmetto gba llc to make payments to physicians in california according to the forms 1099-misc issued by palmetto gba llc dr najle-rahim received medicare payments of dollar_figure in dollar_figure in and dollar_figure in iv household finances mr ghadiri-asli and dr najle-rahim held a joint bank account and they each also had separate bank accounts during the years at issue petitioners’ bank 6for reasons unexplained in the record san bernardino medical group did not report the full amounts paid to dr najle-rahim each year on the forms misc miscellaneous income that it filed with the internal_revenue_service irs the forms 1099-misc failed to include each year’s final payment made to dr najle-rahim thus the form 1099-misc reported dollar_figure the form 1099-misc reported dollar_figure and the form 1099-misc reported dollar_figure in the determinations in the notice_of_deficiency respondent used the numbers from the c l summaries rather than from these forms 1099-misc account balances were growing petitioners each had at least one credit card and timely paid their monthly balances petitioners had a mortgage on their home and made their monthly payments on time during the years at issue petitioners had no financial problems v preparing and filing petitioners’ federal_income_tax returns petitioners engaged clinton m young to prepare their federal_income_tax returns for the years at issue mr young has been a california registered_tax_return_preparer since at the time of trial he had more than big_number clients mr young has a background in business finance he is not a certified_public_accountant or an enrolled_agent and never holds himself out as anything other than a tax_return_preparer he does not perform bookkeeping or accounting services for his clients but relies on the accuracy of the information they bring him to that end he expects clients to provide him with their books_and_records as well as income reporting forms such as forms w-2 wage and tax statement or forms 1099-misc he also provides each client an expense-reporting template on which he relies in preparing the client’s income_tax return the expense- reporting template has preprinted expense categories and subcategories as well as spaces for taxpayers to make customized entries mr young informs his clients that he does not want to see their underlying receipts unless there is a major question regarding the deductibility of those expenses in preparing petitioners’ federal_income_tax returns mr young worked with mr ghadiri-asli never with dr najle-rahim sometimes however when mr young had a question mr ghadiri-asli would call dr najle-rahim for an answer for the years at issue petitioners gave mr young some but not all of the forms 1099-misc reporting income received by dr najle-rahim petitioners never provided mr young any of c l’s monthly or annual summaries any c l invoices or any bank records mr young was aware that petitioners’ income came mostly from dr najle-rahim’s medical practice and would probably be mainly in the form of insurance payouts for which forms 1099-misc would most likely be issued he therefore specifically asked mr ghadiri-asli this is what the 1099s you show me added up to does this look accurate to you et cetera et cetera mr ghadiri-asli responded i n the positive that he assumed these information pieces that were given to him presumably from what he told me by his spouse by the doctor were correct as was his custom in preparing each year’s federal_income_tax return mr young provided petitioners with his expense-reporting template when mr ghadiri-asli returned the completed template to mr young he represented that dr najle-rahim had filled it out upon receiving the filled-out template mr young asked petitioners to confirm the accuracy of the information on it they did so but provided no other information to mr young regarding their expenses mr young uses tax preparation software to prepare tax returns the software generates what mr young refers to as overflow sheets which provide more detail than would normally be seen on a tax_return for instance whereas schedule c profit or loss from business has a line for office expense mr young’s overflow sheet would show the various components of the entry for that single line item after preparing a draft federal_income_tax return mr young would review it with mr ghadiri-asli the review included a line-by-line review of the amounts entered on the main tax form and the attached schedules mr ghadiri- asli would take the completed tax form for dr najle-rahim to review mr young never received any questions or comments from dr najle-rahim when mr young was preparing petitioners’ federal_income_tax returns mr ghadiri-asli told him that some of the forms 1099-misc were incorrect reporting dollar_figure of income that petitioners had never received mr ghadiri-asli wanted to know what could be done mr young advised him that one option was to report the amounts stated on the disputed forms misc and then subtract the disputed amounts as an adjustment this was an approach that mr young had previously used mr young advised mr ghadiri- asli i f you’re questioned you prove that you didn’t actually have that income after a discussion they agreed to use the disputed amounts reported on the form 1099-misc and deduct the dollar_figure of disputed income vi examination of petitioners’ income_tax returns in date revenue_agent jennifer cota was assigned to examine petitioners’ returns for taxable years and she began her examination by issuing an information_document_request idr for petitioners’ form sec_1040 u s individual_income_tax_return and other tax forms copies of prior audit reports bank account information for the period between january and date form_1040 and schedule c work papers 7for petitioners’ taxable_year mr young prepared two schedules c for dr najle-rahim’s medical practice because she performed medical services at two locations that year on one of the schedules c medical doctor 2nd petitioners reported total gross_receipts of dollar_figure--the same as the disputed income claimed on the first schedule c on the other schedule c medical doctor petitioners reported dollar_figure of gross_receipts and deducted as an other expense dollar_figure of disputed income in the notice_of_deficiency respondent made an adjustment reallocating the medical doctor 2nd schedule c gross_receipts of dollar_figure to the other schedule c stating the allocation of income and expenses to a separate schedule c is disregarded for tax purposes receipts for business_expenses and other financial information revenue_agent cota requested that petitioners provide the information by the time of an upcoming scheduled appointment with them on date petitioners failed to provide any of the requested documents on date revenue_agent cota sent petitioners a second idr requesting copies of employment_tax returns bank statements with specific banks and accounts identified for the period between date and date schedule c records of income such as invoices and records to substantiate expenses reported on schedule c and schedule e supplemental income and loss the requested information was due at petitioners’ next scheduled appointment on date petitioners provided statements for one bank account but failed to provide any of the other requested documents on date revenue_agent cota sent petitioners a third idr requesting bank statements again including specific accounts for the periods between date and date and between date and date information regarding nontaxable income such as gifts inheritances loan proceeds etc records related to schedule c income insurance policies and records to substantiate schedule c and schedule e expenses the requested information was due at petitioners’ next scheduled appointment on date petitioners failed to provide the requested documents on date revenue_agent cota sent petitioners a fourth idr requesting information for taxable years and with respect to any nontaxable income including documentation to support their claim that a dollar_figure deposit made on date was not taxable and tax_return work papers documentation to substantiate gross_receipts included on schedule c a listing and copies of all forms 1099-misc petitioners asserted were incorrect c l records including contracts and statements documentation to substantiate schedule c and schedule e expenses bank statements with respect to the periods between date and date and between date and date and information regarding car expenses the requested information was due at petitioners’ next scheduled appointment on date petitioners failed to provide the requested documents revenue_agent cota had seven meetings with mr ghadiri-asli and one meeting with both petitioners mr ghadiri-asli provided a handwritten summary 8this amount appears to relate to mr ghadiri-asli’s lawsuit settlement for which he received a dollar_figure net payment from his attorney’s firm of what he claimed were totals for office expenses but otherwise provided no substantiation he also provided the expense-reporting template that petitioners had given to mr young and although mr ghadiri-asli provided revenue_agent cota with statements for one of petitioners’ bank accounts petitioners did not disclose of the bank accounts they held in and or of the bank accounts they held in because petitioners provided hardly any of the information requested in the idrs revenue_agent cota summoned their bank account records from wells fargo bank bank of america wachovia bank and chase bank revenue_agent cota identified petitioners’ bank accounts by reviewing documents such as the forms 1099-misc that were issued by these banks reporting interest earned on petitioners’ bank accounts as she summoned information revenue_agent cota became aware of other bank accounts and her analysis of check disbursements identified further accounts maintained by petitioners petitioners provided almost no assistance to revenue_agent cota as she identified their bank accounts revenue_agent cota reconstructed petitioners’ income and expenses using the bank_deposits method as part of this analysis she reviewed all items deposited into the bank accounts to identify the dates and sources of the funds and the identities of the payors she calculated petitioners’ income by adding all of the deposits that were made into each account and reducing this sum by all identifiable nontaxable deposits for example by identifying transfers between accounts via electronic transfers or checks transferring money between petitioners’ bank accounts petitioners did not cooperate with revenue_agent cota’s requests for input on what items were nontaxable and even after being given the summary information they did not explain what part of revenue_agent cota’s analysis they were disputing revenue_agent cota created spreadsheets summarizing the findings of her bank_deposits analysis for each year at issue the spreadsheets identified each of petitioners’ bank accounts and showed yearly beginning and ending balances total deposits less interest nontaxable transfers taxable deposits taxable interest withdrawals transfers out personal rental business income and se health on the basis of the disbursements indicated by her bank_deposits analysis revenue_agent cota computed dr najle- rahim’s allowable business_expenses to supplement her bank_deposits analysis revenue_agent cota reviewed transcripts of all of the forms 1099-misc submitted to the irs by third-party payors with respect to petitioners she also summoned c l to obtain copies of invoices sent to dr najle-rahim as well as the monthly and annual summaries of dr najle-rahim’s billings she also contacted mr young to discuss his preparation of petitioners’ federal_income_tax returns for the years at issue mr young explained the expense deductions claimed and showed revenue_agent cota the overflow sheets he had generated after revenue_agent cota had summoned petitioners’ banks she met with mr young and mr ghadiri-asli the meeting was short revenue_agent cota told mr young about the understatements of income she had found mr young’s response to revenue_agent cota as he recalled it at trial was i need to probably confer with my client some more and talk about this and at that point i think that he mr ghadiri-asli was supposed to bring some additional copies of bank records that at that point he mr ghadiri-asli did not have yet so he mr ghadiri- asli didn’t have anything else to turn over to her revenue_agent cota so we kind of just ended the meeting and we left the building mr young told mr ghadiri-asli that he should probably seek legal counsel mr young did not see mr ghadiri-asli again until trial the following table summarizes the gross_receipts petitioners reported on the schedules c of their federal_income_tax returns as well as gross_receipts as calculated in the bank_deposits analysis as reported to c l by dr najle- rahim and as reported on the forms 1099-misc year tax_return dollar_figure big_number big_number gross_receipts forms 1099-misc c l bank_deposits analysis dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number the following tables summarize dr najle-rahim’s expense deductions as claimed by petitioners and the amounts respondent allowed upon completion of the examination for the years at issue schedule c expense amount claimed amount allowed difference advertising car and truck contract labor1 depreciation insurance legal and professional service office rent or lease supplies travel meals and entertainment wages other dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- dollar_figure big_number -0- -0- big_number -0- -0- -0- -0- big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1petitioners reported the c l billing fees as contract labor 2petitioners’ other expenses consisted of dollar_figure for communications dollar_figure for professional dues and fees dollar_figure for uniforms and upkeep and dollar_figure for continuing education 3expenses allowed by respondent consisted of dollar_figure of dues dollar_figure for telephone expenses and dollar_figure for licenses and fees schedule c expense1 amount claimed amount allowed advertising car and truck contract labor depreciation insurance legal and professional service office rent or lease repairs and maintenance supplies taxes and licenses travel meals and entertainment utilities wages other dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 2big_number -0- -0- dollar_figure big_number -0- -0- big_number -0- -0- -0- -0- -0- -0- big_number difference dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1as noted petitioners filed two schedules c with their return reporting the income and expenses of dr najle-rahim’s medical practice petitioners reported dollar_figure of gross_receipts on the second schedule c but deducted as an other expense dollar_figure of disputed income on the first schedule c for clarity’s sake we have combined petitioners’ reported expenses on the two schedules c and the amounts respondent allowed 2with respect to the first schedule c petitioners’ other expenses consisted of dollar_figure for communications dollar_figure for professional dues and fees dollar_figure for disputed income this dollar_figure of disputed income matches the dollar_figure of gross_receipts reported on the second schedule c dollar_figure for uniforms and upkeep and dollar_figure for continuing education the second schedule c reported other expenses of dollar_figure for security dollar_figure for communications and dollar_figure for internet 3expenses allowed by respondent consisted of dollar_figure for business registration and dollar_figure for the licensing fees paid to the medical board_of california schedule c expense amount claimed amount allowed difference advertising car and truck contract labor depreciation insurance legal and professional service office rent or lease repairs and maintenance supplies taxes and licenses travel meals and entertainment wages other dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- dollar_figure big_number -0- -0- big_number -0- -0- -0- -0- -0- big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1petitioners’ other expenses consisted of dollar_figure for communications dollar_figure for professional dues and fees dollar_figure for uniforms and upkeep and dollar_figure for continuing education 2expense deductions allowed by respondent consisted of dollar_figure for the licensing fees paid to the medical board_of california dollar_figure of dues and dollar_figure for telephone expenses respondent determined that dr najle-rahim’s medical practice had unreported gross_receipts of dollar_figure for dollar_figure for and dollar_figure for on the basis of revenue_agent cota’s bank_deposits analysis respondent determined that with respect to her medical practice dr najle-rahim paid business_expenses of dollar_figure in dollar_figure in and dollar_figure in respondent also determined that the dollar_figure of lawsuit settlement proceeds that deutsch agreed to pay mr ghadiri-asli in should be included in petitioners’ gross_income respondent allowed an itemized_deduction for the dollar_figure of attorney’s fees that his attorney withheld from the proceeds vii determination and approval of penalties the fraud penalties and alternative sec_6662 accuracy-related_penalties determined in the notice_of_deficiency for each year at issue were proposed by revenue_agent cota who examined petitioners’ returns for those years the penalties were approved in writing by william gustafson revenue_agent cota’s immediate supervisor before they were first formally communicated to petitioners viii notice_of_deficiency on date respondent issued petitioners a notice_of_deficiency reflecting the determinations described above petitioners timely petitioned this court ix dr najle-rahim’s request for relief under sec_6015 on date dr najle-rahim filed a form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability for each of the years at issue pursuant to sec_6015 this filing was made less than two weeks before the trial in this matter on part iii of the request for relief dr najle- rahim indicated that she and mr ghadiri-asli had filed joint tax returns because w e were married and we filed together and she checked the box affirming she had signed the joint tax returns question of part iii asks about the applicant’s involvement in preparing the tax returns dr najle-rahim checked the boxes indicating you gathered receipts and cancelled checks you gave tax documents such as forms w-2 etc for the preparation of the returns and you did not review the returns before they were filed explain below why you did not review the returns as her explanation dr najle-rahim wrote i filled out a paper provided by tax preperar sic and wrote on that paper my expenses and insurances and mileages my husband took that paper with froms sic to the tax preperar sic the record does not reveal what action if any respondent has taken with respect to dr najle-rahim’s request for relief pursuant to sec_6015 i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneousdollar_figure rule a see 503_us_79 290_us_111 in the case of the fraud_penalty under sec_6663 the commissioner bears the burden_of_proof sec_7454 rule b in cases involving failure to report income the u s court_of_appeals for the ninth circuit to which any appeal in this case would ordinarily lie see sec_7482 has held that the commissioner must establish some evidentiary foundation linking the taxpayer to an alleged income-producing activity before 9dr najle-rahim’s eligibility for sec_6015 relief is not at issue in this proceeding sec_7491 provides that in certain circumstances the burden_of_proof with respect to factual matters may shift to the commissioner petitioners do not argue that sec_7491 applies nor have they shown that they meet its requirements to shift the burden_of_proof consequently the burden_of_proof remains with petitioners except as otherwise described herein the presumption of correctness attaches to the deficiency determination 596_f2d_358 9th cir rev’g 67_tc_672 once the commissioner has established such a foundation the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that the irs’ determinations are arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 respondent has established a sufficient evidentiary foundation to satisfy any threshold burden as relates to his determinations of unreported income from dr najle-rahim’s medical practice ii general principles of income_taxation a unreported income under sec_61 gross_income means all income from whatever source derived see 348_us_426 the supreme court has repeatedly emphasized the ‘sweeping scope’ of this section and its statutory predecessors 515_us_323 sec_6001 requires taxpayers to maintain sufficient records to allow the irs to determine their correct_tax liability sec_446 confers broad powers on the secretary and his delegate ie the commissioner to compute the taxable income of taxpayers who fail to keep adequate books_and_records see 92_tc_661 sec_1_446-1 income_tax regs the commissioner may use indirect methods to reconstruct income 348_us_121 upholding the net_worth_method of reconstructing income the reconstruction need only be reasonable in the light of all surrounding facts and circumstances petzoldt v commissioner t c pincite petitioners failed to keep adequate_records and they provided hardly any of the information revenue_agent cota requested from them she therefore reconstructed their income using the bank_deposits method a bank deposit is prima facie evidence of income and the commissioner need not prove a likely source of that income 87_tc_74 64_tc_651 aff’d 566_f2d_2 6th cir courts have often accepted this method of income reconstruction in the absence of adequate books_and_records see 399_f2d_744 4th cir aff’g tcmemo_1967_67 102_tc_632 the bank_deposits method assumes that all money deposited into a taxpayer’s bank account during a given period constitutes taxable_income but the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge clayton v commissioner t c pincite 96_tc_858 aff’d 959_f2d_16 2d cir the commissioner’s calculations need not be completely correct for the bank_deposits analysis to be valid dileo v commissioner t c pincite once the commissioner reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the commissioner’s use of the bank_deposits method is unfair or inaccurate see clayton v commissioner t c pincite dileo v commissioner t c pincite a taxpayer may do so in whole or in part by proving that a deposit is not taxable see dileo v commissioner t c pincite revenue_agent cota used the leads generated by her bank_deposits analysis to contact c l and procure their monthly and annual summaries which documented dr najle-rahim’s self-reported income for the years at issue revenue_agent cota also acquired transcripts of the forms 1099-misc issued to petitioners by medicare medi-cal and the insurance_companies ie third-party payors that paid for services rendered by dr najle-rahim b substantiation of deductions sec_162 entitles a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general no deduction is allowed for personal_living_and_family_expenses sec_262 the taxpayer bears the burden of establishing entitlement to claimed deductions indopco inc v commissioner u s pincite welch v helvering u s pincite see rule a taxpayers are required to maintain sufficient books_and_records to substantiate their claimed deductions sec_6001 sec_1_6001-1 income_tax regs in certain circumstances if a taxpayer establishes that a deductible expense has been paid_or_incurred but is unable to substantiate the precise amount we may estimate the amount of the deductible expense bearing heavily against the taxpayer responsible for the inexactitude 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the taxpayer presents evidence providing a sufficient basis for making an estimate 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir the cohan_rule is inapplicable to expenses governed by the strict substantiation requirements of sec_274 sec_274 provides that no deduction or credit shall be allowed for inter alia any traveling expense or entertainment expense or any expense related to listed_property as defined in sec_280f unless the taxpayer substantiates through adequate_records or sufficient evidence corroborating his or her own statement the amount of the expense the time and place of the expense and the business_purpose of the expense a taxpayer may satisfy the adequate_records test if he or she maintains an account book a diary a log a statement of expense trip sheets or similar records prepared at or near the time of incurring the expenditure and documentary_evidence of certain expenditures such as receipts or paid bills that show each element of each expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to establish each element of an expense under sec_274 a taxpayer may alternatively establish each element a by his own statement whether written or oral containing specific information in detail as to such element and b by other corroborative evidence sufficient to establish such element sec_1 11listed property includes passenger automobiles any other_property used as a means of transportation and property generally used for purposes of entertainment recreation or amusement sec_280f 5t c i temporary income_tax regs fed reg date the taxpayer is not allowed a deduction or credit on the basis of approximations or unsupported testimony id para a fed reg iii dr najle-rahim’s medical practice a gross_receipts respondent determined that dr najle-rahim’s medical practice had unreported gross_receipts of dollar_figure for dollar_figure for and dollar_figure for as shown in the table below these determinations are based on the differences between the gross_receipts as indicated on the c l summaries and the gross_receipts petitioners’ reported on their schedules c for the years at issue gross_receipts year c l dollar_figure big_number big_number schedule c dollar_figure big_number big_number difference dollar_figure big_number big_number the c l summaries are based on amounts that dr najle-rahim reported to c l using the explanation of benefits forms she received petitioners assert that the c l summaries do not accurately reflect the amounts received by dr najle- rahim for her medical services even though she always paid the fee that c l calculated on the basis of these same amounts as reported on these summaries petitioners argue that the c l summaries fail to take into account amounts dr najle-rahim was obligated to refund to medicare medi-cal and the insurance_companies for overpayments because they say the explanation of benefits forms dr najle-rahim received did not report overpayments however they have provided no evidence to support their assertion dr najle-rahim supplied c l all of the information it used in preparing the monthly and annual summaries and those summaries take into account the overpayment refund obligations moreover the gross_receipts included on c l’s monthly and annual summaries are broadly consistent with revenue_agent cota’s bank_deposits analysis as well as the gross_receipts reported on dr najle-rahim’s forms miscdollar_figure as part of her bank_deposits analysis revenue_agent cota examined all inflow and outflow transactions with respect to petitioners’ bank accounts petitioners argue that there are differences between c l report and which are sometimes not reflecting all the paid claims for the same year 12indeed petitioners benefited from respondent’s use of the c l summaries in calculating dr najle-rahim’s gross_receipts inasmuch as for and the c l amounts are less than those indicated by the bank_deposits analysis or reported on the forms 1099-misc they further assert that the forms 1099-misc are incorrect for example on brief they assert per response to request for admission not all reflects accurate payments in some instance like k aiser in were times higher than received claims payment petitioners however have presented no evidence to support their claims and as previously noted the amounts reported on the forms 1099-misc are very close to the amounts calculated through the bank_deposits analysis as well as the amounts reported on the c l monthly and annual summaries on the basis of all the evidence in the record we sustain respondent’s determinations with respect to dr najle-rahim’s gross_receipts for the years at issue b business_expenses on the basis of revenue_agent cota’s bank_deposits analysis respondent determined that with respect to her medical practice dr najle-rahim paid business_expenses of dollar_figure in dollar_figure in and dollar_figure for by their own admission petitioners maintained no records regarding dr najle- rahim’s medical practice even though they directly handled all payments petitioners assert on brief that they had a shoe box of receipts that mr young did not look at however petitioners provided no such documentation to the court to substantiate any of their claimed business expensesdollar_figure in fact at trial dr najle-rahim conceded that the rent expenses reported on petitioners’ income_tax returns were much higher than the amounts she actually paid in rentdollar_figure petitioners have failed to show that they are entitled to business_expense deductions greater than respondent has allowed iv mr ghadiri-asli’ sec_2010 lawsuit settlement in mr ghadiri-asli settled his lawsuit against deutsch and mr titcombe for dollar_figure after his attorneys netted dollar_figure for their fees mr ghadiri-asli received dollar_figure petitioners failed to report any amount of the settlement proceeds and claimed no associated deduction on their federal_income_tax return in the notice_of_deficiency respondent adjusted petitioners’ federal_income_tax return to include the dollar_figure of settlement proceeds in 13near the conclusion of the trial petitioners’ counsel offered into evidence copies of some documents that had not been exchanged or identified in writing as required by our standing_pretrial_order dated date respondent objected to the admission of the evidence on the basis of prejudice and the court sustained the objection materials not provided in compliance with our pretrial orders may be excluded from evidence see eg schaefer v commissioner tcmemo_1998_163 aff’d 188_f2d_514 9th cir 14on their tax returns petitioners claimed rent expense of dollar_figure dollar_figure and dollar_figure for and respectively in fact dr najle-rahim’s rent was no more than dollar_figure per month until date when it increased to dollar_figure per month petitioners’ gross_income and allowed an itemized_deduction for the dollar_figure of attorney’s fees generally gross_income includes all income from whatever source derived including settlement proceeds see sec_61 commissioner v schleier u s pincite as an exception to this general_rule sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness damages received for emotional distress are not excludable from gross_income unless they are for medical_care attributable to emotional distress sec_104 flush language in deciding whether petitioners qualify for the exclusion under sec_104 our analysis begins with the terms of the settlement agreement see 430_f3d_1253 9th cir thus when damages are paid through a settlement agreement we will look first to the underlying agreement to determine whether it expressly states that the damages compensate for ‘personal physical injuries or physical sickness’ under sec_104 the settlement agreement expressly allocates the dollar_figure settlement amount to alleged emotional distress nothing in the record supports a conclusion that the settlement amount was paid for physical injuries or physical sickness petitioners have not shown that any part of the settlement amount was for medical_care attributable to emotional distress consequently the dollar_figure payment is not excludable under sec_104 see doyle v commissioner tcmemo_2019_8 barbato v commissioner tcmemo_2016_23 moreover it is well established that taxable recoveries in lawsuits are gross_proceeds in their entirety to the party-client and that associated legal fees-- contingent or otherwise--are to be treated as deductions banks v 543_us_426 114_tc_399 aff’d 259_f3d_881 7th cir consequently we sustain respondent’s determination including the full dollar_figure in petitioners’ gross_income and allowing an itemized_deduction with respect to the dollar_figure of attorney’s fees v civil_fraud penalty respondent asserts that for each year at issue both petitioners committed fraud with respect to their federal_income_tax returns consequently respondent argues they are liable for fraud penalties under sec_6663 a general principles if any part of any underpayment_of_tax required to be shown on a return is due to fraud there is an addition_to_tax of of the portion of the underpayment that is attributable to fraud see sec_6663 if the commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as due to fraud unless the taxpayer can establish by a preponderance_of_the_evidence that portion of the underpayment which is not attributable to fraud sec_6663 fraud is the intentional wrongdoing of a taxpayer to evade tax believed to be owing see petzoldt v commissioner t c pincite fraud is never imputed or presumed 94_tc_654 the existence of fraud is a question of fact to be resolved upon consideration of the entire record id 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir in the case of a joint tax_return sec_6663 does not apply with respect to a spouse unless some part of the underpayment is due to the fraud of that spouse sec_6663 respondent seeks to impose the sec_6663 fraud_penalty on both mr ghadiri-asli and dr najle-rahim consequently respondent must prove that each spouse committed fraud to establish fraud the commissioner must prove for each year at issue that an underpayment_of_tax exists and the taxpayer had fraudulent intent ie that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes parks v commissioner t c pincite see clayton v commissioner t c pincite the commissioner must prove these elements by clear_and_convincing evidence sec_7454 see petzoldt v commissioner t c pincite because direct proof of a taxpayer’s intent is rarely available fraudulent intent may be established by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 796_f2d_303 9th cir aff’g tcmemo_1984_601 the taxpayer’s entire course of conduct may be examined to establish the requisite intent 56_tc_213 53_tc_96 romer v commissioner tcmemo_2001_168 b supervisory approval as a threshold matter respondent must show that he complied with sec_6751 which requires that certain penalties be personally approved in writing by the immediate supervisor of the individual making the determination see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 respondent has satisfied his burden of production with regard to the supervisory approval requirement of sec_6751 and petitioners do not contend otherwise c underpayment of income_tax respondent must prove an underpayment_of_tax in support of each fraud_penalty to sustain his burden respondent need not prove the precise amount of any deficiency attributable to fraud but only that a part of the deficiency is attributable to fraud see 56_tc_297 because the allegations of fraud are intertwined here with unreported income and indirectly reconstructed income respondent may prove an underpayment by proving a likely source of the unreported income see id pincite as we stated in said v commissioner tcmemo_2003_148 85_tcm_1353 aff’d 112_fedappx_608 9th cir an underpayment will exist where unreported gross_receipts are not exceeded by costs of goods sold and deductible expenses in establishing the underpayment the commissioner may not simply rely on the taxpayer’s failure to prove error in the deficiency determination 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 53_tc_96 however upon clear proof of unreported receipts even in a criminal case the burden of coming forward with offsetting costs or expenses generally shifts to the taxpayer see 377_f2d_469 1st cir 231_f2d_928 9th cir as previously discussed respondent has shown sources of unreported income to petitioners from dr najle-rahim’s medical practice as well as mr ghadiri-asli’ sec_2010 lawsuit settlement as a result it is established by clear_and_convincing evidence that petitioners had an underpayment_of_tax for each year at issue d fraudulent intent fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including the consistent understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of income or assets and failure to cooperate with tax authorities see 279_f3d_767 9th cir vacating and remanding 111_tc_57 bradford v commissioner f 2d pincite although no single factor is necessarily sufficient to establish fraud a combination of several factors is persuasive circumstantial evidence of fraud bradford v commissioner f 2d pincite an intent to mislead may be inferred from a pattern of conduct see spies v commissioner u s pincite w e would think affirmative willful attempt may be inferred from conduct or from a taxpayer’s entire course of conduct see stone v commissioner t c pincite although mere underreporting of gross_receipts or income is insufficient to support a finding of fraud repeated understatements in successive years when coupled with other circumstances showing an intent to conceal or misstate taxable_income present a basis on which the tax_court may properly infer fraud 262_f2d_727 9th cir aff’g in part and remanding 29_tc_279 a taxpayer’s background and the context of the events in question may be considered circumstantial evidence of fraud 99_tc_202 see spies u s pincite 290_us_389 the facts in this case include many badges_of_fraud over the three years at issue petitioners consistently and substantially understated their income and overstated expenses significantly the understatements of gross_receipts grew each year from dollar_figure in to dollar_figure in to dollar_figure in the gap between the income received and that reported on petitioners’ return each year is too substantial for them to have overlooked when they signed the returns petitioners have offered no explanation except to contend without supporting evidence that the financial documentation used by respondent ie the bank records c l monthly and annual summaries and forms 1099-misc are inaccurate petitioners’ records were inadequate dr najle-rahim maintained no books_or_records with respect to her medical practice she received invoices as well as monthly and annual summaries provided by c l and paid c l’s commissions as calculated on the basis of the information in this documentation although petitioners deducted these commissions for tax purposes they failed to include in gross_income or apprise their tax preparer about substantial amounts of income reflected in this same documentation petitioners concealed income mr ghadiri-asli provided only some of dr najle-rahim’s forms 1099-misc to mr young who performed no independent review of his clients’ tax materials but relied on the accuracy of the information petitioners gave him moreover petitioners provided mr young false information about their business_expenses including by way of example rent expenses that dr najle-rahim acknowledges were much higher than the rents she actually paid petitioners’ giving false information to their return preparer is a badge of fraud see cole v commissioner tcmemo_1998_452 petitioners were uncooperative during revenue_agent cota’s examination aside from providing bank statements for only one bank account for one year they failed to provide revenue_agent cota any of the documents requested in four idrs including any records for their numerous other bank accounts any c l records any of the forms 1099-misc dr najle-rahim received or any records to substantiate their claimed expenses petitioners’ lack of cooperation with revenue agent cota’s requests necessitated her summoning third parties to obtain the information and to prepare a bank_deposits analysis although petitioners lack expertise in tax law they are sophisticated and intelligent professionals dr najle-rahim is a specialist in infectious disease and has successfully operated her own medical practice for years careful attention to detail is required in her profession both to diagnose and care for patients and to properly prepare the paperwork necessary to operate her practice she kept her patients’ files organized not just to properly treat them but also so that she could transmit them to c l so as to timely receive payment for her services dr najle- rahim was able to maintain files containing the explanation of benefits forms and timely transmit them to c l indeed these records were maintained so accurately that respondent’s adjustment with respect to the c l billing expense for each of the years at issue was minimal likewise mr ghadiri-asli is a well-educated professional his most recent employment involved significant management responsibilities as an industrial engineer after leaving that position he was intimately involved in the administrative aspects of dr najle-rahim’s medical practice including depositing payments from the medical practice into petitioners’ bank accounts and working with mr young in preparing the tax returns in their arguments petitioners attempt to shift responsibility to mr young and assert that they were not responsible for the expenses reported on their income_tax returns for the years at issue at trial dr najle-rahim testified that she did not make various expense entries on the business_expense template for example she denied that she wrote in the office rent expenses of dollar_figure or postage expenses of dollar_figure on brief petitioners assert that with respect to the business_expense template dr rahim dose sic not believe that these numbers clearly written and dose sic not recall all the expenses with written numbers in front of them per respondent there was a willful_blindness but per dr rahim it was an unwilling blindfold continuing petitioners assert that they trusted their tax preparer and did not have knowledge about tax preparation and s chedule c petitioners’ unsupported assertions lack credibility at trial mr young credibly testified that mr ghadiri-asli informed him that dr najle-rahim completed the business_expense template consistent with that testimony on her form_8857 dr najle-rahim stated under penalties of perjury i filled out a paper provided by tax preperar sic and wrote on that paper my expenses and insurances and mileages my husband took that paper with froms sic to the tax preperar sic mr ghadiri-asli acknowledged at trial that he had not provided mr young with all of the forms 1099-misc reporting payments to dr najle-rahim in circumstances such as this r eliance on a bookkeeper or accountant is no defense to fraud if the taxpayer failed to provide the accountant ‘with all of the data necessary for maintaining complete and accurate records ’ 781_f2d_1566 11th cir quoting 301_f2d_484 5th cir aff’g t c memo aff’g per curiam tcmemo_1985_63 both petitioners participated in this fraud dr najle-rahim reported untrue business_expenses and both petitioners participated in concealing their income respondent has proven by clear_and_convincing evidence that for each year at issue petitioners had an underpayment_of_tax due to fraudulent intent petitioners have not proven that any specific_portion of any underpayment_of_tax was not attributable to fraud see sec_6663 consequently we hold that for each year at issue petitioners are liable for the sec_6663 fraud_penalty based upon the underpayments to be determined in the rule_155_computations vi sec_6662 accuracy-related_penalty respondent has determined as an alternative to the sec_6663 fraud_penalty accuracy-related_penalties pursuant to sec_6662 sec_6662 imposes a penalty equal to of the portion of an underpayment that is attributable to inter alia negligence or any substantial_understatement_of_income_tax sec_6662 and b and however the accuracy-related_penalty shall not apply to any portion of an underpayment on which a penalty is imposed under sec_6663 sec_6662 as we have already held that petitioners are liable for the sec_6663 fraud_penalty the sec_6662 accuracy-related_penalty is not applicable to reflect the foregoing and the parties concessions decision will be entered under rule
